        Case 7:17-cv-09858-PMH
Case 7-17-cv-09858-PMH          Document
                          Document       64 inFiled
                                   63 Filed    NYSD 06/08/20 Page 1 ofPage
                                                      on 06/05/2020    2   1 of 2

                                               Application granted. The conference is adjourned to
                                               7/22/20 at 10:30 a.m. Defendants are directed to deliver a
                                               copy of this Order to plaintiff.


                                               SO ORDERED.
George Latimer
County Executive
                                               _______________________
Department of Law                              Philip M. Halpern
                                               United States District Judge
John M. Nonna
County Attorney
                                               Dated: New York, New York
                                                         June 5, 2020
                                                      June 8, 2020
VIA CM/ECF

Hon. Philip M. Halpern
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 1950
New York, NY 10007

         Re:        Letter Motion for Adjournment
                    Sincere Smith v. Westchester County Jail, No. 17-cv-9858 (PMH) (S.D.N.Y.)

Your Honor,
        Pursuant to Rules 1(B) and 1(C) of Your Individual Practices in Civil Cases (“Individual
Practices”), defendant Correction Officer Ryan Foley (“County Defendant”) hereby seeks an
adjournment of the telephonic status conference scheduled for next Wednesday, June 10, 2020,
at 10:30 a.m. The purpose of the adjournment is to finalize a settlement, which the parties have
agreed to in principal. There have been no previous requests for adjournment of this conference,
and Plaintiff has consented to the adjournment.
        County Defendant hereby requests that the status conference be adjourned six weeks for
control purposes to July 22, 2020, at 10:30 a.m. It is anticipated that before that date, County
Defendant will move by letter motion for a so-ordered stipulation of settlement. Fed. R. Civ. P.
41(a)(2); Individual Practices, R. 8.
                                                      Respectfully submitted,

                                                      JOHN M. NONNA
                                                      Westchester County Attorney
                                                      Attorney for the County Defendant

                                                      By:
                                                            Sean T. Carey (SC8804)
                                                            Sr. Assistant County Attorney, of Counsel
                                                            148 Martine Avenue, Room 600
                                                            White Plains, NY 10601

STC/
Michaelian Office Building
148 Martine Avenue, 6th Floor
White Plains, New York 10601      Telephone: 914-995-2660          Fax: 914- 995-3132
        Case 7:17-cv-09858-PMH
Case 7-17-cv-09858-PMH          Document
                          Document       64 inFiled
                                   63 Filed    NYSD 06/08/20 Page 2 ofPage
                                                      on 06/05/2020    2   2 of 2



CC:   Sincere Smith
      DIN No. 18-A-4013
      Great Meadow Correctional Facility
      P.O. Box 51
      Comstock, NY 12821-0051




                                           2
